Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-12 are pending. Claims 1, 10, 11, and 12 are the independent claims. Claims 1-3 have been amended. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 11/30/2020.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 11/30/2020; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections of claims 1-12 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have been fully considered and are not persuasive.  
Regarding claim 1, applicant argues that Gibson, in view of James and Grimm, does not disclose or teach the following limitations:
calculating, for each area, a first value of a driving parameter that is correlated with a degree of difficulty in driving according to the manual driving information, the first value including a first mean value per unit distance of the manual driving data corresponding to the driving parameter; calculating, for the each area, a second value of the driving parameter according to the automatic driving information, the second value including a second mean value per unit distance of the automatic driving data corresponding to the driving parameter.
The Office respectfully disagrees. In previous office actions, Gibson has already been shown to disclose calculating, for each area, a first value of a driving parameter that is correlated with a degree of difficulty in driving according to the manual driving information, the first value including a normalized 
Regarding claims 2 and 3, Applicant argues that the combination of Gibson, James, Grimm, and Motomura fails to provide any disclosure for wherein the automatic driving information includes, for each area where the second vehicles have traveled, an intra-lane traveling position, relative to a center of a lane, of the each of the second vehicles during driving. Although it is true Motomura does not appear to explicitly state the recited limitations, James does describe the limitations. James describes acquiring, detecting, determining, assessing, monitoring, measure, quantifying, and/or sensing things in 
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject matter and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office respectfully disagrees with applicant’s arguments.
Applicant further argues that the other prior arts of record fail to cure the deficiencies of the independent claims, and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office respectfully disagrees with applicant’s arguments.
Therefore the Office's respectfully disagrees and the claim rejections of claims 1-12 under 35 U.S.C. § 103 remain.
With respect to the claim rejections of claims 1-12 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US 2017/0234689 A1) in view of James (US 2017/0166222 A1) and Grimm et al. (US 2018/0004211 A1).
Regarding claim 1, Gibson discloses an information processing method executed by a computer, the method comprising: (A) acquiring, from one or more first vehicles via a first plurality of sensors, manual driving information corresponding to operation of the first vehicles that includes a history of manual driving data for each of the first vehicles (Gibson ¶2, 20, 28, 39, 93, and 124); (B) acquiring, from one or more second vehicles via a second plurality of sensors, automatic driving information relating to operation of the second vehicles that includes a history of automatic driving data for each of the second vehicles (Gibson ¶2, 20, 28, 39, 93, and 123); (C) calculating, for each area, a first value of a driving parameter that is correlated with a degree of difficulty in driving according to the manual driving information, the first value including a first mean value per unit distance of the manual driving data corresponding to the driving parameter (Gibson ¶20, 39, 49-50, 76, 81, 93, and 124); (D) calculating, for the each area, a second value of the driving parameter according to the automatic driving information, the second value including a second mean value per unit distance of the automatic driving data corresponding to the driving parameter (Gibson ¶20, 39, 49-50, 76, 81, 93, and 123); (E) comparing the first value with the second value for the each area to determine at least one difficult area in which travel of a vehicle by automatic driving is difficult (Gibson ¶93 and 124); (F) creating difficult area information that indicates the difficult area (Gibson ¶93 and 124).
Gibson does not explicitly state wherein the manual driving information corresponding to operation of the first vehicles is manual driving information corresponding to operation of at least one driver input device in the first vehicles.
James teaches wherein manual driving information is manual driving information corresponding to operation of at least one driver input device in the first vehicles (James ¶8, 28-29, 75, and 97). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Gibson does not explicitly recite (G) displaying, via a display, the difficult area and a report that includes the first value and the second value of the driving parameter.
Grimm teaches (G) displaying, via a display, the difficult area and a report that includes the first value and the second value of the driving parameter (Grimm ¶1, 9-24, 53, 60, 103, 219-224, 255, 281, and 311). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system for comparing manual and automatic driving information to determine difficult automatic driving areas, as described by Gibson, to include displaying difficult areas and the values of the driving parameter, as taught by Grimm, because using a visual display improves the system’s ability to quickly and effectively communicate this information to the operator, allowing the operator to more effectively make a determination based on this information. Presenting the risk or difficulty values gives the driver more relevant information with which a decision on manual versus autonomous driving can be made.
Regarding claim 4, Gibson discloses wherein the (E) 29 P1003894includes: calculating, for the each area, a difference between the first value and the second value; and determining an area for which the difference is equal to or larger than a predetermined value as the difficult area (Gibson ¶93 and 124. Examiner interprets comparing the manual driving value with the autonomous driving value and 
Regarding claim 5, Gibson discloses the system further comprising: (C') calculating, for the each area, a third value of another driving parameter that is correlated with a degree of difficulty in driving according to the manual driving information; and (D') calculating, for the each area, a fourth value of the another driving parameter according to the automatic driving information; wherein the (E) includes: (E1) calculating, for the each area, a first difference between the first value and the second value; (E2) determining, for the each area, a first score according to the first difference; (E3) calculating, for the each area, a second difference between the third value and the fourth value; (E4) determining, for the each area, a second score according to the second difference; (E5) determining, for the each area, a total score from a plurality of scores including the first score and the second score; and (E6) determining an area for which the total score is equal to or larger than a predetermined value as the at least one difficult area (Gibson ¶50 and 80).
Regarding claim 6, Gibson discloses wherein the each area is one of a plurality of areas into which a map is divided for each road, for each section of the each road, or for each longitude and each latitude (Gibson ¶44).
Regarding claim 7, Gibson discloses further comprising (G) acquiring condition information that indicates a weather, a driver, and/or 30P1003894a time zone in which the first vehicles have traveled, wherein the (E) includes: comparing the first value acquired under a first condition with the second value acquired under a second condition same as or similar to the first condition, based on the condition information (Gibson ¶40, 46, 50, 71, and 80).
Regarding claim 8, Gibson discloses wherein the (F) includes: (F1) acquiring situation information that indicates a road situation in the difficult area from the first vehicles, the second vehicles, and/or a monitoring system installed on roads (Gibson ¶125); (F2) comparing the situation information with map 
Regarding claim 9, Gibson discloses wherein the situation information includes a traffic sign, an obstacle, and/or information indicating a position of the lane in the difficult area (Gibson ¶43).
Regarding claim 10, Gibson discloses an apparatus comprising: a processor; and a memory in which a program is recorded, the program causing the processor to execute the information processing method according to claim 1 (Gibson ¶34, 36-37, 54, and 63).
Regarding claim 11, Gibson discloses a system comprising: the information processing apparatus according to claim 10 (Gibson ¶34, 36-37, 54, and 63); the first vehicle; and the second vehicle (Gibson ¶20 and 93).
Regarding claim 12, Gibson discloses a storage medium in which a program is recorded in a non-transitory manner, the program causing a computer to execute the information processing 31 P1003894method according to claim 1 (Gibson ¶54 and 63).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US 2017/0234689 A1) in view of James (US 2017/0166222 A1) and Grimm et al. (US 2018/0004211 A1) and further in view of Motomura et al. (US 2018/0105186 A1).
Regarding claim 2, Gibson does not explicitly state wherein the manual driving information includes, for each area where the first vehicles have traveled, a number of accelerations and decelerations performed by the each of the first vehicles, the number of lane changes made by the each of the first vehicles, and an intra-lane traveling position, relative to a center of a lane, of the each of the first vehicles during driving.

James teach wherein manual driving information includes, for each area where the first vehicles have traveled, an intra-lane position, relative to a center of a lane, of each of the first vehicles during driving (James ¶23, 30, 58, 60, 67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method, as described by Gibson, to include the intra-lane position, relative to a center of a lane, as taught by James, because it provides a more comprehensive driving environment history to improve determining difficult driving area and, in turn, autonomous driving capabilities based thereon. Maintaining an intra-lane position indicates a more involved level of control required from either the driver or autonomous controller.
Regarding claim 3, Gibson does not explicitly state wherein the automatic driving information includes, for each area where the second vehicles have traveled, a number of accelerations and decelerations performed by the each of the second vehicles, the number of lane changes made by the each of the second vehicles, and an intra-lane traveling position, relative to a center of a lane, of the each of the second vehicles during driving.
Motomura teaches wherein the automatic driving information includes, for each area where the second vehicles have traveled, a number of accelerations and decelerations performed by the each of 
James teach wherein manual driving information includes, for each area where the first vehicles have traveled, an intra-lane position, relative to a center of a lane, of each of the first vehicles during driving (James ¶23, 30, 58, 60, 67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method, as described by Gibson, to include the intra-lane position, relative to a center of a lane, as taught by James, because it provides a more comprehensive driving environment history to improve determining difficult driving area and, in turn, autonomous driving capabilities based thereon. Maintaining an intra-lane position indicates a more involved level of control required from either the driver or autonomous controller.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JESS WHITTINGTON/Examiner, Art Unit 3669